Citation Nr: 1707173	
Decision Date: 03/03/17    Archive Date: 03/17/17

DOCKET NO.  03-19 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to the service-connected lumbar spine disability. 

2.  Entitlement to service connection for a right knee disability, to include as secondary to the service-connected lumbar spine disability.


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney-at-Law


ATTORNEY FOR THE BOARD
L. Durham, Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision, dated in October 2001, of a VA RO. 

 In July 2003, the Veteran withdrew his request for a hearing before the Board. 

In September 2005 and June 2007, the Board remanded the case to the RO for additional development. 

In a decision in June 2008, the Board denied the claim of service connection for a left knee disability and remanded the claim for service connection for a right knee disability. 

The Veteran appealed the Board's decision on the left knee claim to the United States Court of Appeals for Veterans Claims (Court).  In January 2010, in a Memorandum Decision, the Court set aside, in part, the Board's decision that denied the claim of service connection for a left knee disability, and the case was remanded to the Board consistent with the decision. 

In July 2010 and April 2013, the Board remanded the claims of service connection for left and right knee disabilities.  They have returned for appellate disposition.

The Board acknowledges that the following issues were recently perfected for appeal in August 2016, but they are not yet certified to the Board: (1) entitlement to an evaluation greater than 60 percent for diabetes mellitus, type II with erectile dysfunction; (2) entitlement to an earlier effective date prior to September 23, 2011, for the higher evaluation assigned to diabetes mellitus, type II with erectile dysfunction; (3) entitlement to an earlier effective date for service connection for peripheral neuropathy, right upper extremity; (4) entitlement to an earlier effective date for service connection for peripheral neuropathy, left upper extremity; (5) entitlement to an evaluation greater than 20 percent for peripheral neuropathy, right lower extremity; (6) entitlement to an earlier effective date for service connection for peripheral neuropathy, right lower extremity; (7) entitlement to an evaluation greater than 20 percent disabling for peripheral neuropathy, left lower extremity; (8) entitlement to an earlier effective date for service connection for peripheral neuropathy, left lower extremity; and (9) entitlement to service connection for prostate cancer.  The Board's review of the claims file reveals that the AOJ is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional development is needed prior to the adjudication of the issues on appeal.

The Board's first concern is that there remains a lack of an adequate medical opinion.

Specifically, in July 2010, the Board remanded the claims of service connection for left and right knee disabilities for a new VA examination to consider whether the Veteran's claimed disabilities were directly related to his active service, caused by his service-connected lumbar spine disability, or aggravated by his lumbar spine disability.   At an October 2010 VA examination, the VA examiner rendered an opinion on direct service connection.  On the theories of secondary service connection and aggravation, the VA examiner was unable to give an opinion without resorting to speculation.   

As such, the Board remanded these issues once again in April 2013 in order to afford the Veteran a new VA orthopedic examination.   The Board specifically requested that the examiner determine whether it was at least as likely as not that that the current left knee disability and the current right knee disability were due to an injury sustained during service from August 1966 to August 1969.  In rendering this opinion, the examiner was asked to consider that there is no service documentation of a right knee injury, that there is evidence of a left thigh injury and left-sided sciatica with a complaint of the left knee giving out in July 1968, and that the Veteran is competent to describe knee symptoms during and after his period of service.  The examiner was also asked to opine as to whether it was at least as likely as not that the current left and right knee disabilities were caused or aggravated by the service-connected lumbar spine disability.  

In April 2014, the Veteran underwent a VA examination, at which he was noted as having degenerative joint disease of the bilateral knees.  The examiner determined that the Veteran's bilateral knee disability is less likely as not incurred in or caused by left thigh injury and left-sided sciatica with a complaint of left knee giving out in July 1968.  The examiner determined that, based on current physical examination, the Veteran's history, and his claims file, there is currently insufficient evidence to suggest the Veteran's bilateral knee disability was incurred in or was caused by his left thigh injury and left-sided sciatica with a complaint of left knee giving out in July 1968.  The examiner noted that the claims file does not note in any service treatment records on July 1968 for a knee condition/treatment or left thigh injury and left-sided sciatica.  The examiner also determined that, based on current physical examination, the Veteran's history, and his claims file, there is currently insufficient evidence to suggest the Veteran's bilateral knee disability was proximately due to or the result of discogenic disease and arthritis of the lumbar spine status post lumbar laminectomy with partial facetomy and neurofaminatomy L2, L3, and L4.  The examiner concluded that there is no nexus between the Veteran's bilateral knee condition and the Veteran's back condition. 

The Board finds that the April 2014 VA opinion is also inadequate.  The Board specifically asked the examiner to discuss whether the Veteran's current knee disabilities were caused or aggravated by his service-connected lumbar spine disability.  No discussion was provided regarding aggravation.  Moreover, the examiner's rationale that no nexus exists does not adequately describe why the examiner believes that no nexus exists.   In addressing the issue of direct service connection, the examiner also stated there is insufficient evidence to suggest a link to service but went on to note that the claims file does not note a knee condition/treatment in any July 1968 service treatment records.  The examiner was specifically directed in the April 2013 remand to consider that there is evidence of a left thigh injury and left-sided sciatica with a complaint of the left knee giving out in July 1968, as that is documented in the Veteran's service treatment records.  As such, another VA medical opinion is required.

The Board's second concern is a due process one.  It does not appear that at any time after the last remand in 2013 the RO issued a supplemental statement of the case (SSOC) before returning these two claims to the Board.  It may be that there was some confusion about these two issues considering other claims that had been appealed to the U.S. Court of Appeals for Veterans Claims, and it appears the Board missed that these two issues remained outstanding when it issued a decision in 2015 finally disposing of all other claims.  However, the Board cannot locate any indication from the Veteran that he wished to withdraw these two claims, so a SSOC must be issued.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the VA examiner who provided the April 2014 VA opinion so that an addendum opinion may be obtained.  If the same examiner is not available, an opinion should be provided by a similarly qualified VA examiner.  The examiner should provide an opinion as to the following: 

a. Whether it is at least as likely as not that the current left knee disability and the current right knee disability are due to an injury sustained during service from August 1966 to August 1969. 

The examiner is asked to consider that there is no service documentation of a right knee injury, that there is evidence of a left thigh injury and left-sided sciatica with a complaint of the left knee giving out in July 1968, and that the Veteran is competent to describe knee symptoms during and after his period of service. A detailed rationale is required for any opinion provided.  Simply stating that no nexus exists is not sufficient.  

b. Whether it is at least as likely as not that the current left knee disability and the current right knee disability are caused by the service-connected lumbar spine disability or aggravated by the service-connected lumbar spine disability. 

In this context, the term "aggravation" means a permanent increase in severity, that is, an irreversible or permanent worsening of the disabilities of the knee as a result of either service-connected disability of the lumbar spine or both, beyond the expected clinical course of the knee disabilities as contrasted to a temporary worsening of symptoms. 

A detailed rationale is required for all opinions provided.  Simply stating that no nexus exists is not sufficient.  If, however, after a review of the record, an opinion cannot be provided without resorting to speculation, please clarify whether causation or aggravation cannot be determined because there are several potential etiologies unrelated to the service-connected disability.  If so, please identify the other potential etiologies.  Also, please identify when the service-connected disability is not more likely than any other etiology to cause or to aggravate the knee disabilities, and whether an opinion on causation or aggravation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

If further examination is required to respond to the these questions, such should be scheduled.

2. After the requested development is completed, adjudicate the claims.  If any benefit is denied, then furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board.  The SSOC must consider all evidence received by the RO since the last SSOC on these two claims which was in 2011.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2016).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).




_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

